
	

114 HR 1847 : Swap Data Repository and Clearinghouse Indemnification Correction Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1847
		IN THE SENATE OF THE UNITED STATES
		July 15, 2015Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To amend the Securities Exchange Act of 1934 and the Commodity Exchange Act to repeal the
			 indemnification requirements for regulatory authorities to obtain access
			 to swap data required to be provided by swaps entities under such Acts.
	
	
 1.Short titleThis Act may be cited as the Swap Data Repository and Clearinghouse Indemnification Correction Act of 2015. 2.Repeal of indemnification requirements (a)Derivatives clearing organizationsSection 5b(k)(5) of the Commodity Exchange Act (7 U.S.C. 7a–1(k)(5)) is amended to read as follows:
				
 (5)Confidentiality agreementBefore the Commission may share information with any entity described in paragraph (4), the Commission shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided..
 (b)Swap data repositoriesSection 21 of such Act (7 U.S.C. 24a) is amended— (1)in subsection (c)(7)—
 (A)in the matter preceding subparagraph (A), by striking all and inserting swap; and (B)in subparagraph (E)—
 (i)in clause (ii), by striking and at the end; and (ii)by adding at the end the following:
							
 (iv)other foreign authorities; and; and (2)by striking subsection (d) and inserting the following:
					
 (d)Confidentiality agreementBefore the swap data repository may share information with any entity described in subsection (c)(7), the swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided..
 (c)Security-Based swap data repositoriesSection 13(n)(5) of the Securities Exchange Act of 1934 25 (15 U.S.C. 78m(n)(5)) is amended— (1)in subparagraph (G)—
 (A)in the matter preceding clause (i), by striking all and inserting security-based swap; and (B)in subclause (v)—
 (i)in subclause (II), by striking ; and and inserting a semicolon; (ii)in subclause (III), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (IV)other foreign authorities.; and
 (2)by striking subparagraph (H) and inserting the following:  (H)Confidentiality agreementBefore the security-based swap data repository may share information with any entity described in subparagraph (G), the security-based swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 24 relating to the information on security-based swap transactions that is provided..
 (d)Effective dateThe amendments made by this Act shall take effect as if enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) on July 21, 2010.
			
	Passed the House of Representatives July 14, 2015.Karen L. Haas,Clerk
